
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6605
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 6, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To eliminate an unnecessary reporting
		  requirement for an unfunded DNA Identification grant program.
	
	
		1.Elimination of report
			 requirementSection 2406 of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C.
			 3796kk–5) is repealed.
		
	
		
			Passed the House of
			 Representatives December 5, 2012.
			Karen L. Haas,
			Clerk
		
	
